internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------- -------------------------------------------------------- -------------------------------------------------- ----------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc fip b04 plr-120765-08 date date legend company a ------------------------------------------------------------------------------------------------------------ -------------------------------------------------- ------------------------------------------------------------------------------------- agent --------------------------------------------------------- company c ------------------------------------------------------- date a state a year x ------------------- -------------------------- --------- number d ---- number e number f type b t -- -- ----------------------------------------- ---------------------------- plr-120765-08 u v w x ---------------------------- ---------------------------- ------ ----------- dear ---------------- this is in reply to your letter of date a in which you requested a ruling whether company a is permitted a deduction pursuant to sec_832 under subchapter_l of the internal_revenue_code_of_1986 in the proposed transaction described below facts company a and subscribers company a is a state a domiciled captive reciprocal risk retention group that qualifies as an interinsurer reciprocal for federal_income_tax purposes as a reciprocal risk retention group company a operates as an unincorporated association of entities subscribers who acting through agent an attorney-in-fact exchange insurance contracts thereby insuring each other company a files the national association of insurance commissioners naic approved annual_statement for property and casualty insurance_companies with the department of insurance securities and banking for state a company a was formed in year x for the primary purposes of providing claims-made long-term care professional liability insurance for over number d type b organizations company c is owned by company a company a is governed by its board_of directors all of whom are senior officers of subscribers of company a pursuant to the bylaws directors are appointed and elected by the subscribers so long as such subscribers remain voting subscribers under the bylaws voting subscribers are participating subscribers that have contributed capital to company a or exchanged shares of company c for a charter capital_account and have been designated by the board_of directors as voting subscribers pursuant to the bylaws discontinuing and withdrawn subscribers are not eligible to vote all participating subscribers are organizations described in sec_501 except one that is a reciprocal insurance_company servicing other type b organizations the insurance_contract among the subscribers is the subscriber’s agreement it is under this agreement the subscribers agree to insure each other all subscribers must sign a subscribers’ agreement or be issued an indemnity insurance or plr-120765-08 reinsurance contract whose terms state that such contract and the indemnitee insured or reinsured are subject_to the terms of the subscribers’ agreement subscriber status under company a’s subscriber agreement there are four classes of subscribers participating discontinuing withdrawn and non-participating a participating subscriber is one that has signed a subscribers agreement or has been issued an indemnity insurance or reinsurance contract and has been designated a participating subscriber by company a board_of directors a participating subscriber also has contributed capital in an amount determined by the board_of directors or exchanged all of its class a voting or class b non-voting common_stock of company c for a charter capital_account in company a or is a risk purchasing group or association composed entirely of entities that are capital contributors to or shareholders of a participating subscriber a discontinuing subscriber is so when it is no longer insured under a then current policy year insurance_policy and remains so during the time such policies are still subject_to adjustment a withdrawn subscriber occurs when a discontinuing subscriber is no longer insured under a then current_year in force insurance_policy which was subject_to adjustment has been declared final and closed by company a board_of directors a non-participating subscriber is a subscriber designated as such by the company board_of directors non-participating subscribers do not have a subscriber savings account a non-participating subscriber which makes a capital_contribution to company a and later becomes a withdrawn subscriber will have its contributed capital returned to such subscriber pursuant to the subscribers’ agreement capital accounts there are three types of subscriber accounts the first account is the subscriber savings account this account is the tax account required by the code in order for company a to take the tax deduction allowable under sec_832 the subscriber savings account is comprised of calendar_year savings of company a that is credited to each participating subscriber these savings are statutory savings the second account is the charter capital_account which is equal to each subscriber’s required capital contributions paid to company a and the amount the subscriber originally paid for company c shares exchanged by such subscriber for the charter capital accounts in company a plr-120765-08 the third account is the special surplus account which will be comprised of any capital voluntarily contributed to company a by subscribers other than capital contributed to a charter capital_account and other credits made to the special surplus accounts by the board_of company a subscribers agreement under the subscribers agreement each subscriber agrees that the savings of company may be credited to its subscriber savings account in such amounts and such times as determined by the company’s board_of directors the amounts to be credited are calculated in accordance with the subscriber equity allocation plan as adopted and amended by the board_of directors except for the non-participating subscriber a subscriber savings account is maintained for each subscriber and as such is entitled to payments made from the subscriber savings accounts to subscribers company a notifies its subscribers of amounts credited to their subscriber savings account between january and march following each tax_year in which credits of statutory income are made notification of amounts credited to the subscribers’ savings account is sent to each subscriber in accordance with sec_1 c v company a expects the majority of claims from a given policy will be resolved within number e years most if not all claims will be resolved within number f years discontinuing subscribers will be paid the amount reflected in their subscribers savings accounts as follows a within days of t after having become a discontinuing subscriber such discontinuing subscriber will receive w of the balance of its subscriber savings account b within days of u after having become a discontinuing subscriber such discontinuing subscriber shall receive x of the remaining balance of its subscriber savings account and c within days of v after having become a discontinuing subscriber such discontinuing subscriber will receive the remaining balance if any of its subscriber savings account subscribers are entitled to these distributions even if policy years for which they are responsible are still open and even if the subscriber itself has open claims discontinuing subscribers are entitled to these distributions even if relevant policy years are still open and even if the subscriber itself has open claims discontinuing subscribers shall share in the results of all policy years in which a policy was issued to such discontinuing subscriber and such distributing subscribers savings accounts shall be subject_to further adjustment for such policy years plr-120765-08 notwithstanding the above method and time parameters for returning a discontinuing subscriber’s subscriber savings account balance a discontinuing subscriber shall receive the entire amount reflected in its subscriber savings account upon the earlier of i the above time parameters or ii within ninety days after becoming a withdrawn subscriber that is when all relevant policy years are closed a withdrawn subscriber’s sole right as a subscriber is to be promptly paid within days of becoming a withdrawn subscriber the final and true balance if any due remaining in the withdrawn subscriber’s savings account subject_to approval of the state a department of insurance securities and banking if required if at any time a discontinuing subscriber’s savings account balance is greater than the amount by which its subscriber’s savings account could be adjusted downward based on the results of claims from policy years still subject_to adjustment such discontinuing subscriber shall receive one or more payments from its subscriber savings account balance so that at no time does a discontinuing subscribers savings account balance remain greater than the amount by which such balance could be subject_to adjustment company a shall review a discontinuing subscribers savings account at least annually to determine if any payments shall be made under this provision and shall annually pay such discontinuing subscriber such excess_amount additionally the subscribers agreement contains a true up mechanism so that subscribers receive the true balance of their subscribers savings accounts once all policy periods in which they were a subscriber are closed once a discontinuing subscriber becomes a withdrawn subscriber the final true balance shall be determined if the withdrawn subscriber’s true subscribers savings account balance is greater than the amounts that were paid to such subscriber then company a shall pay to such withdrawn subscriber the difference within days following the discontinuing subscriber becoming a withdrawn subscriber if a discontinuing subscriber or a withdrawn subscriber’s true subscribers savings account balance is less than the amounts that were paid to such subscriber pursuant to company a’s subscriber savings account return policy then such subscriber shall promptly repay company a the difference upon written notice by company a if a discontinuing subscriber or a withdrawn subscriber has balances or credits reflected in any other equity accounts with company a or otherwise company a may at its option require the subscriber to repay the amount of overpayment to company a or deduct or offset such amounts against the other balances or credits the agreement also provides that in order to remain financially strong by protecting the subscribers and company a from the unpredictable vicissitudes of this type of market from time to time subscribers may be requested to voluntarily contribute as capital to company a some or all of amounts distributed to the subscribers from their subscriber savings accounts these capital contributions are entirely voluntary subscribers are under no obligation to make a capital_contribution plr-120765-08 to the extent that they are made they will be accounted for in the surplus capital_account law mutual_insurance_company as reciprocal sec_7701 a of the internal_revenue_code defines the term corporation to include insurance_companies sec_301_7701-1 c of the income_tax regulations provides that for purposes of taxation the classification of an organization is determined under the internal_revenue_code rather than under state law the term corporation is not limited to the artificial entity usually known as a corporation but also includes an insurance_company revrul_83_132 1983_2_cb_270 holds that a noncorporate business_entity that is primarily engaged in the business of issuing insurance contracts is an insurance_company and therefore a corporation within the meaning of sec_7701 a of the code and thus is taxable as a corporation under the provisions of subchapter_l prior to mutual insurance_companies were taxed under the provisions of the tax_reform_act_of_1986 repealed these provisions and mutual insurance_companies are now taxed under sec_831 of the code sec_831 of the code provides that an insurance_company other than a life_insurance_company is subject_to tax at normal corporate rates on its insurance_company_taxable_income sec_832 defines insurance_company_taxable_income for purposes of the tax imposed by sec_831 as the gross_income of the insurance_company as defined in sec_832 less the deductions allowed by sec_832 a distinguishing factor between a mutual insurer and a stock insurer is that the mutual insurer is controlled by and is operated for the benefit of policyholders neither the code nor the regulations define mutual_insurance_company the courts have determined that the characteristics of a mutual_insurance_company generally are the right of policyholders to be members to the exclusion of others and the right of such members to choose the management the sole business_purpose is to supply insurance substantially at cost the right of members to the return of premiums in excess of those amounts needed to cover losses_and_expenses and common equitable ownership of the assets by the members see revrul_74_196 1974_1_cb_140 plr-120765-08 current sec_832 is a redesignation of b which was originally enacted by the revenue act of revenue act of publaw_87_834 section c 1962_3_cb_111 in considering the provisions of the revenue act of the senate_finance_committee described an interinsurer or reciprocal underwriter as reciprocal underwriters and interinsurers differ from ordinary mutual insurance_companies in that their business is conducted by two entities rather one an ordinary mutual_insurance_company receives all of the premium income from insurance and not only pays losses but conducts directly the operation and management of the insurance activities the reciprocal underwriter or interinsurer on the other hand pays its insurance losses but an attorney-in-fact performs all or most of the insurance functions-writing policies collecting premiums settling claims keeping records etc -and pays the related expenses for a portion of the premium income of the reciprocal s rep no 87th cong 2d sess 1962_3_cb_707 company a is an unincorporated association through which subscribers acting through agent will exchange insurance contracts thereby insuring each other company a’s only business is providing risk coverage substantially at cost subscriber membership terminates when subscriber is no longer insured under a then current policy year issued in force insurance_policy and becomes a withdrawn subscriber subscribers through their right to vote appoint members of the board_of directors and address other matters such as elect members to various committees and modification of the subscriber’s agreement participating subscribers also have the right to receive policyholder dividends to the extent declared and paid_by company a company a has the financial responsibility to pay the insurance losses agent will perform the day-to-day management and insurance functions upon dissolution of company a subject_to laws of state a each subscriber then insured retains the right to share in the assets of company a subscriber savings account ssa sec_832 provides that in computing the taxable_income of an insurance_company which is an interinsurer or reciprocal underwriter the increase for the taxable_year in savings credited to subscriber’s accounts is allowed as a deduction and the decrease for the taxable_year in savings_credited_to_subscriber_accounts is includable as an item_of_gross_income plr-120765-08 sec_832 defines the terms savings credited to subscribers accounts as the portion of the surplus for the taxable_year that is credited to the individual accounts of subscribers before the 16th day of the third month following the end of the taxable_year but only if the reciprocal would be obligated to pay this amount promptly to the subscriber if he terminated his contract at the close of the company a's taxable_year sec_832 was originally enacted as b by the revenue act of in this provision was redesignated sec_832 as part of the consolidation of parts ii and iii of subchapter_l effected by the tax_reform_act_of_1986 publaw_99_514 1986_3_cb_324 because sec_832 represents a redesignation of former b the provisions of the income_tax regulations issued with respect to prior b continue to provide guidance on the proper treatment of amounts credited to subscriber savings accounts for federal_income_tax purposes deduction for the increase in ssa and an increase in income for the decrease in ssa sec_1 c i of the regulations provides that with respect to interinsurers and reciprocal underwriters a deduction is allowed for the increase for the taxable_year in savings_credited_to_subscriber_accounts or there is an inclusion as an item_of_gross_income the decrease for the taxable_year in savings_credited_to_subscriber_accounts sec_1 c ii provides that the deduction for savings_credited_to_subscriber_accounts may be claimed by a reciprocal only to the extent that the subscriber has a legally enforceable right to receive the amount credited to his account if he withdraws from the exchange and where the amounts credited by the reciprocal to the individual accounts of its subscribers are actually paid to subscribers who terminate their insurance contracts during the taxable_year thus no deduction is allowed for savings_credited_to_subscriber_accounts if the savings are not in fact promptly returned to subscribers when they terminate their contracts sec_1 c iii provides that a reciprocal claiming a deduction under b now sec_832 must establish and maintain an account for savings_credited_to_subscriber_accounts the opening balance in such account for the first taxable_year for which a deduction is claimed shall be zero and in each taxable_year there shall be added to such account the total amount of savings_credited_to_subscriber_accounts for the taxable_year and there shall be subtracted from such account the total amount of savings subtracted from subscriber accounts for the taxable years however in no case may the amount added to the account exceed the total amount of savings to subscribers for the taxable_year irrespective of the amount of savings_credited_to_subscriber_accounts by the reciprocal for that taxable_year plr-120765-08 the regulations do not however define the term savings to subscribers for the taxable_year according to the legislative_history underlying b the special deduction for savings credited to subscribers accounts was intended to benefit pure or classical reciprocals which as a matter of business practice credited any savings from insurance operations to the individual accounts of their subscribers on a yearly basis and which were in fact obligated to pay these savings to a subscriber if the subscriber was to terminate his insurance_contract and withdraw from the exchange at the end of such year see h_r conf_rep 87th cong 2d sess 1962_3_cb_401 accordingly the term savings to subscribers for the taxable_year as used in sec_1 c iii means that the portion of the company's surplus credited to subscribers which is attributable to current operating income rather than amounts included in surplus for which the source of the funds was the individual subscriber such as subscriber contributions to join the reciprocal or prior earnings see also sec_1 c ii amounts contractually required to be returned to policyholders due to policy cancellations or erroneously computed premiums are not savings credited to subscribers within the meaning of former b moreover since the portion of surplus that a pure or classical reciprocal could properly allocate to its individual subscribers would be based on the company's statutory income rather than taxable_income the term savings to subscribers for the taxable_year refers to the statutory income as reported on company's naic annual_statement including net underwriting gain_or_loss net investment gain_or_loss other income dividends_to_policyholders and federal and state taxes sec_1 c iii provides that the increase if any in savings_credited_to_subscriber_accounts for the taxable_year is generally the amount by which the balance in the account for savings credited to subscribers at the close of the current taxable_year exceed the balance of such account at the close of the preceding_taxable_year and the decrease if any for the taxable_year in savings credited to subscriber is generally the amount by which the balance in the account for savings_credited_to_subscriber_accounts for the preceding_taxable_year exceed the balance of such account as of the close of the current taxable_year sec_1 c v requires every reciprocal claiming a deduction under b current sec_832 to mail to each subscriber written notification of the amount credited to his account for the taxable_year the date on which such amount was credited and the date on which the subscriber's right to such amount first would be become fixed if such subscriber had terminated his contract at the close of the company's taxable_year this written notification must be mailed to every subscriber before the 16th day of the third month following the close of the reciprocal's taxable_year plr-120765-08 subscribers are not required to contribute distributions from their subscriber’s savings accounts in order to become members of the company a no financial_instrument is offered by company a to subscribers in conjunction with the voluntary contribution of capital from subscriber to company under the terms of the subscribers agreement company a is obligated to pay the subscribers savings account balance promptly to its subscribers upon termination of the subscriber’s agreement savings credited to ssa treated as dividends_paid or declared sec_832 provides that the subscriber must treat the amounts representing savings credited to his account for a taxable_year as a dividend paid or declared for purposes of computing the subscriber's taxable_income sec_1 provides that a subscriber of a reciprocal underwriter or interinsurer entitled to the deduction allowed by section former sec_832 b and paragraph c of sec_1 shall treat amounts representing savings credit to its individual_account for the taxable_year as a dividend paid or declared for purposes of computing his taxable_income sec_1 further provides that to the extent the insurance premium constituted a deductible expense when paid_or_accrued the subscriber's taxable_income for the taxable_year will be increased and any loss for the taxable_year will be decreased by the amount credited to his account deduction for policyholder dividends sec_832 provides a deduction for dividends_and_similar_distributions paid or declared to policyholders in their capacity as such in computing the taxable_income of an insurance_company other than a mutual fire insurance_company subject_to tax under sec_831 the term paid or declared is construed according to the method_of_accounting regularly employed in keeping the books of the insurance_company sec_1_832-5 of the regulations allows a deduction for policyholder dividends under sec_832 this section further provides that the deduction is the same as that allowed under former c to mutual insurance_companies subject_to the tax imposed by now repealed now sec_831 according to sec_1_822-12 the term dividends_to_policyholders means dividends_and_similar_distributions paid or declared to policyholders in their capacity as such and includes amounts returned to policyholders where the amount is not fixed in the insurance_contract but depends upon the experience of the company or plr-120765-08 the discretion of the management this regulation also provides that savings credited to the individual accounts of the subscribers of a reciprocal are not considered policyholder dividends_paid or declared within the meaning of the former f however this regulation provides that actual distributions made by a reciprocal with respect to its subscriber account balances are treated as policyholder dividends under former c for the year paid credits are made to subscriber savings accounts in amounts as determined by the board_of directors and are calculated in accordance with the subscriber equity allocation plan company a will notify its subscribers of amounts credited to their subscriber savings accounts on or before march following each tax_year in which credits of statutory income are made notification of amounts credited to the subscriber savings account will be sent to each subscriber receiving credit in accordance with sec_1_832-6 company a’s legal_obligation to pay amounts credited to the subscribers savings accounts becomes fixed as of the close of the calendar_year even though the actual crediting and notification to the subscribers may take place after the close of the calendar_year yet prior to march of the following year the portion of company a’s income credited to subscribers savings accounts will not exceed company a’s naic net_income for the year in the event of termination of a subscriber’s insurance_contract and becoming a withdrawn subscriber the balance in its subscribers savings account will be paid promptly to the subscriber in accordance with terms of the subscriber’s agreement holding accordingly based on the information submitted and representations made it is held that company a is allowed a deduction pursuant to sec_832 of the code and corresponding regulations for the increase for the taxable_year in savings credited to subscriber savings accounts in light of the method and practice by which company a distributes the savings credited to its subscriber savings accounts to subscribers that withdraw from company a a copy of this ruling should be attached to company a's federal_income_tax return for the taxable_year of the proposed transaction no opinion is expressed as to the tax treatment of the proposed transaction under any other provisions of the code and regulations which may be applicable thereto or the tax treatment of any effects resulting from the proposed transaction which are not specifically set forth in this ruling letter this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-120765-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely yours s sheryl b flum chief branch office of associate chief_counsel financial institutions products
